DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/6/2022 has been entered.
Claims 1-13 remain pending and under prosecution.  

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the connection of the moving assembly (wheels and motor) to the processor as described in the specification, which enable the controller to drive the moving assembly using the distance signal, using reference numbers.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
No claim elements are interpreted under 112 (f).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4-10, and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zets et al (US Pat No. 9149222) in view of Sugiyama et al (US Pub No. 20140243711), Matsumoto et al (US Pub No. 20160106618), and Berme et al (US Pat No. 9517008).

In regard to Claim 1, Zets et al disclose a dynamic assessment and rehabilitation system for vertigo patients, comprising: 
a first wearing unit comprising: a first wearing main body, the first wearing main body is worn on a user 704, best seen in Figure 13 (Col.11: 3-4); 
at least a sensor 13, the at least a sensor is installed on the first wearing main body to sense at least a movement signal of the user and transfer the at least movement signal, best seen in Figure 13 (Col.11: 3-4); 
a moveable platform comprising: a platform main body, best seen in Figure 13 (Col.34: 30-35); 
a moving assembly, i.e. wheels 703, the moving assembly is installed under the platform main body, best seen in Figure 13 (Col.34: 30-35); 
an image sensor 701, the signal-receiver is arranged on the platform main body to receive an image signal generated from the user during operating the system, best seen in Figure 13 (Col.34: 17-35: 6; Col.11: 46-Col.12: 39); 
a distance sensor 702, the distance sensor is arranged on the platform main body to measure the monitored distance between the user and the platform main body and to gain a distance signal, best seen in Figure 13 (Col.4: 42-44; Col.32:57-Col.35: 48); 
at least one display device 30 arranged on the platform main body to provide at least one display message, best seen in Figure 13 (Col.34: 12-16); 
a processor/controller 20, arranged on the platform main body and electrically connected to the image sensor, the distance sensor, the moving assembly and the at least one display device, best seen in Figure 13 (Col.32:57-Col.35: 48),
wherein the processor automatically receives and analyzes the distance signal, and controls display message of the at least one display device in accordance with at least a first, second, or third command (Col.32:57-Col.35: 48, Col.34: 12-16), wherein the command can be threshold related information resulting in various types of visual feedback, which are considered a display message (Col.15: 30-44; Col.19: 6-24; Col.22: 21-41; Col.23: 23-44; Col.31: 46-59; Col.35: 49-67; Col.37: 31-50, 65-Col.38: 12); and 
a terminal module 41 configured to connect with the processor and the movement signal, wherein the terminal receives the movement signal transferred from the sensor (Col.32:57-Col.35: 48) and provides a first command to the processor after the movement reaches a first threshold, i.e. to activate feedback (Col.15: 30-44; Col.19: 6-24; Col.22: 21-41; Col.23: 23-44; Col.31: 46-59; Col.35: 49-67; Col.37: 31-50, 65-Col.38: 12),
the device overall including the processor providing an assessment of the status of the user (Col.32:57-Col.35: 48, abst). 

However, Zets et al do not expressly disclose the first wearing main body worn on a head of the user such that the sensor senses a movement signal of the user’s head.  It is noted that Zets et al teach that the sensor 620 can be positioned on the user’s head to effectively measure head movement (Col.30: 60-Col.31: 9, 33-Col.32: 51).  Since Zets et al already teach the sensor and first wearing main body as well as head placement, it would have been obvious at the time of filing to modify Zets et al such that the first wearing main body is worn on a head of the user to comfortably position the sensor as desired on the user’s head to measure a movement signal of the head to provide said signal as desired for diagnosis.
However, Zets et al do not expressly disclose the terminal module executes analyzing the movement signal transferred from the sensor before providing the first command to the processor after the movement signal reaches a first threshold, to display a display information to the user and judges the user’s answer (see 112 rejection above).  It is noted that Zets et al disclose executes analyzing the movement signal transferred from the sensor before providing the first command to the processor after the movement signal reaches a first threshold, as described above, performed by the controller.  Zets et al also disclose using the terminal module 41 to control aspects of the system for ease of use (Col.33: 8-12).  It is noted that applicant does not appear to disclose any criticality toward the terminal performing said functions as solving a particular problem, conferring a specific advantage, or providing a desired result other than being an option for common controller/terminal use.  
Sugiyama et al teach that it is well known in the art to provide an analogous terminal 300 as well as controller 400, the terminal capable of receiving images, analysis of user status, and communication with the controller, to provide a portable controller for functioning of the device in addition to that of the controller (0020, 0026-0027, 0041, 0046, 0048, 0081-0082).  

Berme et al teach that it is well-known in the art to provide an analogous rehabilitation device and protocol comprising a controller  102, 202, 302 receiving a movement signal from a user (abst) and providing a first command to display a test topic – visual indicator – to the user after the at least one movement signal reaches a threshold of dynamic visual acuity test standard, i.e. velocity at which user moves head at 60 degrees/second rotation (Col.18: 40-67) to provide effective feedback to the user regarding his movement, and then judges the user’s answers to the test topic, wherein the user is able to adjust his movement, which results in another analysis and/or a change in the visual feedback, to effectively provide a feedback and rehabilitation for the user, best seen in Figure 11A,B, 19, 28A,B, 43-44 (Col.18: 40-Col.20: 67).
13. Berme et al disclose the first threshold of dynamic visual acuity test standard includes: an angular velocity of the head-turning of the user being between 30 degrees/second and 550 degrees/second; a displacement distance of the head being between 10 cm and 50 cm; an extent of the turning angle of the head being between 15 degrees and 60 degrees (Col.18: 40-Col.19:30; Col.34: 3-25).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Zets et al such that the terminal receives the movement signal transferred from the sensor, then provides a first command to the processor/controller to display a test topic to the user after the at least one movement signal reaches a first threshold of dynamic visual acuity test standard, and then judges the user’s answers to the test topic, as taught by Berme et al and Sugiyama et al, to effectively enable the user to adapt their movement to the ideal when the movement signal reaches a threshold by providing feedback to the user regarding his movement as taught by Berme et al through feedback of the display information, and wherein said function is performed by the terminal as taught by Sugiyama et al, to provide an alternative effective manner for the desired functions already disclosed by the controller of Zets et al when combined with Berme et al to be carried out, in a portable terminal already taught by Zets et al that the user can hold.

However, Zets et al do not expressly disclose a motor connected with the moving assembly and the processor to automatically drive the moving assembly.  Matsumoto et al teach that it is well-known in the art to provide an analogous movable platform for a user comprising moving assembly 3, 4 (wheels) as well as motor 5 that is connected to control unit 7, 10 that uses a signal from distance sensor 6 to automatically drive the moving assembly accordingly based on the distance sensor signal, to effectively maintain a desired distance between the user and the movable platform for safety reasons as well as optimal use, best seen in Figure 1-2, 13, 17, and 20 (0004, 0012-0017, 0022-0023, 0024, 0026, 0054, 0059, 0092-0094, 0098, 0102, 0106, 0110, 0113, 0117, 0123).
Claim 8: the processor/control unit is capable of being input with the second command in advance to control the motor which drives the moving assembly, i.e. by setting the threshold distance, best seen in Figure 13, 17, and 20 (0004, 0012-0017, 0022-0023, 0024, 0026, 0054, 0059, 0092-0094, 0098, 0102, 0106, 0110, 0113, 0117, 0123), and control the display message displayed on the display device, i.e. visual feedback (Col.32:57-Col.35: 48 Zets et al).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Zets et al as modified above such that the processor automatically drives the moving assembly after analyzing the distance signal as taught by Matsumoto et al, to effectively maintain a desired distance between the user and the movable platform for safety reasons as well as optimal use.

2. Zets et al disclose the dynamic assessment and rehabilitation system for vertigo patients of claim 1, wherein the movement signal is an angle signal of a head, an angular velocity signal of a head, an acceleration signal of a head, an angular acceleration signal of a head or a position signal of a head, or any combination thereof (Col.6: 1-6). 
4. Zets et al disclose the dynamic assessment and rehabilitation system for vertigo patients of claim 1, further comprising a second wearing unit comprising: a second wearing main body 55 configured to be worn on the trunk of the user, best seen in Figure 2 and 13; and a movement indicator 12 arranged on the second wearing main body to project a displacement signal to the image sensor (Col.10: 56-66). 
5. Zets et al disclose the dynamic assessment and rehabilitation system for vertigo patients of claim 4, wherein the displacement signal comprises a light signal, i.e. from the inertial sensor (Col.9: 62-64). 
6. Zets et al disclose the dynamic assessment and rehabilitation system for vertigo patients of claim 4, wherein the movement indicator is capable of measuring and transferring an inertial signal to the terminal module, wherein the inertial signal comprises an angular velocity signal, an acceleration signal, an angular acceleration signal, a signal for sensing magnetic field position (Col.10: 56-Col.11: 8). 
7. Zets et al disclose the dynamic assessment and rehabilitation system for vertigo patients of claim 1, wherein the display message is a text, an image, or a virtual scene,  best seen in Figure 3-4.
9. Zets et al in combination with Matsumoto et al disclose the dynamic assessment and rehabilitation system for vertigo patients of claim 1, wherein the processor is capable of generating the third command after receiving the distance signal by analyzing the signal, therefore controlling the motor which drives the moving assembly as taught by Matsumoto et al above, and controlling a display message of the at least one display device, i.e. visual feedback (Col.32:57-Col.35: 48 Zets et al). 
10. Zets et al disclose the dynamic assessment and rehabilitation system for vertigo patients of claim 1, wherein the communication of the terminal module and the processor or at least one sensor is established by an electrical connection or a wireless communication (Col.10: 5-7). 
12. Zets et al disclose the dynamic assessment and rehabilitation system for vertigo patients of claim 1, further comprising a training guiding module 16, wherein the training guiding module is a loudspeaker device, an earpiece device, a vibrating motivation device, a light-touching motivation device, a stroking motivation device, a tapping motivation device or an air-flow motivation device (Col.32: 63). 

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zets et al as applied to claim 1 above, and further in view of Galasso (US Pub No. 20160113584).
Zets et al as modified disclose the invention above do not expressly disclose the components of the platform main body are formed in one piece to be connected or connected by a telescopic element, wherein the telescopic element stretches along an extended direction perpendicular to a ground surface. 
Galasso teach that it is well known in the art to provide a telescopic element to advantageously adjust an analogous support 71 on base 72 to the desired height to the patient for proper monitoring, wherein the telescopic element stretches along an extended direction perpendicular to a ground surface, best seen in Figure 12 (0116-0118).  Applicant also does not appear to disclose any criticality toward the monitoring machine and base formed in one piece as solving a particular problem, conferring a particular advantage, or providing a desired result other than common sense reasons.  
Therefore, it would have been obvious at the time of filing to modify Zets et al as modified such that the platform main body is formed in one piece since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893), and to be connected or connected by a telescopic element, wherein the telescopic element stretches along an extended direction perpendicular to a ground surface, as taught by Galasso et al effectively provide a mechanism to adjust the height of the monitoring machine as desired for use.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zets et al as applied to claim 1 above, and further in view of Chou (US Pub No. 20170165523 A1).
Zets et al as modified disclose the invention above do not expressly disclose a track, wherein the moveable platform is installed on the track to displace, and the patient executes assessment and rehabilitation in the track. 
Chou teach that it is well known in the art to provide an analogous rehabilitation device with a track 12 to enable a patient to execute rehabilitation on the track as an effective manner of allowing the user to walk or run (0026).
Therefore, it would have been obvious at the time of filing to modify Zets et al as modified such that there is included a track as taught by Chou and to have the moveable platform installed on the track to displace, and the patient executes assessment and rehabilitation in the track, to effectively provide a mechanism for the user to walk or run and thus be assessed as well as rehabilitated.


Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Lee has been removed as a reference.  Berme et al has been set forth above.
It is noted that the status of previous Claims 13-33, which were not elected in the previous restriction requirement, are unknown as they are missing from the claim set. 
Regarding the previous 112(f) interpretation of “moving assembly,” applicant stating on the record that it “includes a motor” removes the 112(f) interpretation.
However, regarding the newly submitted specification and drawing amendments, they have not been accepted because removing the structure of the term “processor” from the specification and replacing it with “controller,” thus leads the term “controller” to be interpreted under 112(f).  The term “controller” would also be subject to 112 rejections in that case because without support for the controller being a processor (or any other specific structure), a skilled artisan would not know what structure constitutes said controller, and related limitations, including “the controller to drive the moving assembly using the distance signal.”  Since the new drawings cannot be accepted due to do improper broadening of the specification, the drawing objection also remains.
The previous 112 rejections are withdrawn in light of applicant’s amendments and remarks.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Huong Q NGUYEN whose telephone number is (571)272-8340.  The examiner can normally be reached on 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached at 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


H.Q. NGUYEN
Examiner
Art Unit 3791


                                                                                                                                                                                                   /DEVIN B HENSON/Primary Examiner, Art Unit 3791